DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 10/14/2020, with respect to claims 1-2, 6-9, 13-14, 33-34 and 38-42 have been fully considered but are moot in view new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, 11, 12, 14, 33-34, 38 and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blippar (“Welcome to ‘AR City’: Beta Augmented Reality Maps and Navigation by Blippar”, URL: https://www.youtube.com/watch?v=AgRdutPZNug) in view of extrareality (“Welcome to Cambridge – Augmented Reality Map Application”, URL: https://www.youtube.com‌/watch?‌v=‌qy6z8RaKQ9g) in view of Baalu et al. (PGPUB Document No. US 2016/0025497) in view of MobiDev (“Augmented Reality Indoor Navigation Demo – ARCore based”, URL: https://www.‌youtube.com/watch?v=eQXKEnrHMxw) in view of Kodama et al. (PGPUB Document No. US 2017/0352272).
Regarding claim 8, Blippar teaches a non-transitory computer-readable medium storing computer program instructions executable by a processor, the instructions comprising: 

    PNG
    media_image1.png
    388
    222
    media_image1.png
    Greyscale
Determining a view based on the current location (the determined map showing nearby area and current location as shown in 0:33 (see screenshot to the right)), wherein the view comprises geographic information representing a geographic area that includes the current location of the client device (the displayed map including the user’s current location (blue circle) as shown in 0:33 (see screenshot to the right));
Determining the view to the client device (the determined view as shown in the screen shot to the right);

    PNG
    media_image2.png
    604
    327
    media_image2.png
    Greyscale
Receiving a destination notification from the client device (the searched destination as shown in 0:31), 
Wherein the destination notification comprises an indication of a user selection of a destination location within the represented geographic area (corresponds to the destination and the user’s current position simultaneously displayed on the map overview of 0:33 (i.e. the destination distance being within (close) the map overview from the user’s current position). Further, at 0:33 the user initiates the walking route after the user confirming the destination by touching the “Go” button at the bottom right next to the destination “Chanel”)
Transitioning the view into an AR world view comprising a three-dimensional real-world scale representation of the geographic information (the route guidance overlays (Blippar: 0:35) are in scale at least to the length of the road/route. The route guidance are 3D (see description of the YouTube video)) based at least in part on the current location and the destination location (see the transition to the AR walking route as shown in 
Displaying the AR world view to the client device (see screenshot to the right).  

However, Blippar does not expressly teach the step of,
(1) The determined view being an AR tabletop view
(2) Receiving a location notification from a client device comprising a current location of the client device
(3) Receiving the destination notification
(4) Sending the AR world view to the client device
(5) Transitioning to the AR view responsive to receiving the user selection of the destination location
(6) receiving a second current location of the client device; and responsive to determining the second current location of the client device is within a geofence bounding a geographical area represented by a particular AR navigation element of the plurality of AR navigation elements that indicates a route direction beyond the first current location, sending the particular AR navigation element to the client device for display


    PNG
    media_image3.png
    337
    522
    media_image3.png
    Greyscale
(1) Extrareality displays a map as an AR tabletop view (see screenshot to the right (extrareality: 1:38)). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Blippar such that the destination is selected using the AR map of 

(2) (3) (4) Baalu teaches the concept of a server carrying out map guidance determination based on location information received from the client device, and sending guidance information to the client device (navigation server 402 receives data indicative of the current position (determined by the position sensors, for example) of the navigation system 300 and data indicative of a selected destination (Baalu: 0049)). Applying the teachings of Baalu to the combined teachings above results in teaching,
Receiving a location notification from a client device comprising a current location of the client device (the server of Baalu receiving location information (“visual positioning technology” of Blippar shown at 0:25) (Baalu: 0049)); 
Receiving the destination notification (receiving the user searched destination as shown at 0:33 of Blippar, wherein the server utilizes said information to determine the guidance/navigation (Baalu: 0049))
Sending the AR world view to the client device (sending the guidance/navigation to the client by the server (Baalu: 0049)).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to process navigation information at a server (taught by Baalu), because this enables offloading CPU load to the server.

(5) Blippar discloses transitioning to the walking route view upon the user confirming the destination (Blippar: 003). Blippar also teaches transitioning to the AR view (Blippar: 0:35). However, Blippar is silent as to when the transition from the 2D walking route view to the AR view occurs. MobiDev discloses a similar AR route guidance app, wherein the user is transitions directly to the AR walk guidance in response to the user selecting the destination (MobiDev: 0:27-0:29). The series of screenshots below shows the transition occurring in response to the user selecting the destination (MobiDev: 0:27-0:29).
[AltContent: oval][AltContent: arrow][AltContent: textbox (: The blue object here corresponds to the AR guidance arrows in the next cut of the clip.)]
    PNG
    media_image4.png
    524
    248
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    522
    246
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    524
    212
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    527
    271
    media_image7.png
    Greyscale


 Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to allow the user to directly transition to the AR walk guidance upon selecting the destination as taught by MobiDev, because this is merely on of the many well-known methods of determining when to initiate a process. Further, the combined teachings yields predictable results.

(6) Kodama teaches receiving a second current location of the client device (corresponds to the user moving to a new location along the route guidance initiated by Blippar); and responsive to determining the second current location of the client device is within a geofence bounding a geographical area represented by a particular AR navigation element of the plurality of AR navigation elements that indicates a route direction beyond the first current location (Kodama teaches the concept of displaying guides at an intersection along a navigation route (Kodama: 0030) when the user is within a predetermined distance from the intersection (“geofence”), wherein the display guides such as an arrow indicating  the traveling direction corresponds to “a route direction beyond the first current location”), 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as utilize the route guidance teaching of Kodama, because this enables effectively navigating the user along the route.


    PNG
    media_image3.png
    337
    522
    media_image3.png
    Greyscale
Regarding claim 9, the combined teachings as applied above teaches the non-transitory computer-readable medium of claim 8, wherein the AR tabletop view comprises at least one AR tabletop component element (all the visual components seen in the screen shot below (extrareality: 1:38)).  

Regarding claim 14, the combined teachings as applied above teaches the non-transitory computer-readable medium of claim 8, wherein at least one of the AR tabletop view and the AR world view is rectified based on at least one of image recognition, the current location (by definition of AR an AR overlay tracks the real world object as shown in the video of Blippar. Therefore, as the user’s location/position changes the overlay adjusts its position to appear anchored to the real world object the AR overlay is associated with (refer to the POI overlays at 0:22 of Blippar), and a bearing of the client device.

Regarding claim 41, the combined teachings as applied above teaches the non-transitory computer-readable medium of claim 8, the instructions further comprising: receiving a third current location of the client device (any location of the user along the route away from the second position above); and responsive to determining the third current location of the client device is beyond the geofence of the particular AR navigation element, sending to the client device instructions to remove the 

Claim 1, 2, 7 and 40 are corresponding method claims of claims 8-11 and 14. The limitations of claims 1-4 and 7 are substantially similar to the limitations of claims 8-11 and 14.  Therefore, it has been analyzed and rejected substantially similar to claims 1-4 and 7.

Claims 33, 34, 38 and 42 are corresponding method claims of claims 8-11 and 14. The limitations of claims 33-36 and 38 are substantially similar to the limitations of claims 8-11 and 14.  Therefore, it has been analyzed and rejected substantially similar to claims 33-36 and 38.

Claims 6, 13 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blippar in view of extrareality in view of MobiDev in view of Baalu in view of Kodama as applied to claims 1, 8 and 33 above, and further in view of Musabji et al. (PGPUB Document No. US 2012/0059720).
Regarding claim 13, the combined teachings as applied above does not expressly teach but Musabji teaches the non-transitory computer-readable medium of claim 8, wherein the geographic information is vector data (Musabji teaches the concept of utilizing vector data representing geometry of the geographic area (Musabji: 0066) within an AR environment (Musabji: 0124)).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to utilize vector data (taught by Muasbji) to display AR overlays such as the route guidance of Blippar, because this enables an improved method of efficiently rendering graphics.

Claims 6 and 39 are similar in scope to claim 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079.  The examiner can normally be reached on M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/DAVID H CHU/Primary Examiner, Art Unit 2616